Case 1:21-cr-00451-JGK Document 13 Filed 07/27/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 2i Cr. 451 (JGK)
ELOUISA PIMENTAL and JOSE DE LA DRUZ ORDER

Defendants.

 

JOHN G. KOELTL, District Judge:

The parties are directed to appear for another conference
on October 12, 2021 at 10:00 a.m.

Because a continuance is needed to allow for the Government:
to make discovery and for the defendants to review it, to allow
defense counsel time to decide what motions, if any, will be
made, and to assure the effective assistance of counsel, the
Court prospectively excludes the time from today, July 27, 2021,
until October 12, 2021, from Speedy Trial Act calculations. The
Court finds that the ends of justice served by granting the
continuance outweigh the best interest of the defendants and the
public in a speedy trial. This Order is entered pursuant to 18
U.S.C. § 3161 (h) (7) (A).

SO ORDERED.

 

 

 

 

 

 

 

i ~ -,
Dated: New York, New York Neh , Oo
July 27, 2021 The 6 k Ce Af
ZL John G. Koeltl
United States District Judge
USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _ _
DATE FILED: 7/2 7/04

 

 

 
